DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112, sixth paragraph Interpretation:
Claim limitations “a reference object distance calculation section” and “a correction amount calculation section” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses non-structural terms coupled with functional languages without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: page 10, lines 20-33. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a reference object including a plurality of feature points having obvious three-dimensional coordinate…”. It is not clear how “obvious” is an obvious three-dimensional coordinate. 
Claims 2-5 are also affected.




Allowable Subject Matter
Claims 1-5 are allowed over prior arts
Nakamura et al (US 2020/0033475) teach a distance measuring apparatus includes an irradiation section 11 and light receiving section 12, as shown in figure 1. Figures 4-5 and Paragraph 25 also disclose “The irradiation section 11 illuminates the object O with the distance measurement light L1 which is intensity modulated on a predetermined cycle based on a light emission timing signal from a light emission/image capture timing control section 14”. 
Nakamura et al (US 2018/0131922) teach an image capture device capable of measuring a distance between each of the image capture units and a target (e.g. see abstract) with time of flight camera 105 and light source 107 arrange as shown in figure 1. Multiple TOF cameras are arranged at a short distance from each other and respective light emission unit of the TOF cameras emits reference beams may influence an image capture unit of a different one of the TOF camera. 
Uomori et al (US 2002/0067474) teach a distance calculation apparatus (see figure 1) includes light source 11 and camera 1. A light pattern is projected on a subject using a light source array so sufficiently large quantity of light an be projected on the subject and three-dimensional measurement can be stably carried (e.g. see abstract). Figures 7-8 shows the three dimensional coordinate of the subject. 
There’s no teaching or suggestion in the prior arts for the claimed distance measuring apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484